976 F.2d 1444
298 U.S.App.D.C. 140
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Respondent,National Treasury Employees Union, Intervenor.
No. 91-1207.
United States Court of Appeals, District of Columbia Circuit.
Sept. 1, 1992.

Before: BUCKLEY, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to file a stipulation and consent judgment, it is


2
ORDERED that the motion for leave is granted and the Clerk is directed to file the stipulation and consent judgement.   It is


3
FURTHER ORDERED that the consent judgment is approved and the Clerk is directed to enter same on docket.   The Clerk is further directed to transmit a certified copy of the consent judgment to respondent in lieu of formal mandate.


4
Federal Labor Relations Authority, Petitioner,


5
and


6
National Treasury Employees Union, Intervenor,


7
v.


8
Federal Deposit Insurance Corporation, Respondent.

CONSENT JUDGMENT

9
THIS CAUSE was submitted upon the application of the Federal Labor Relations Authority for the enforcement of a certain order issued by it (40 F.L.R.A.  (No. 63) 775) against respondent, Federal Deposit Insurance Corporation, on May 6, 1991, in proceedings before the Authority designated as Case No. 3-CA-10255.   The parties, by stipulation, have advised this Court of their desire to dispose of this matter by entry of a judgment enforcing the Authority's order.


10
ON CONSIDERATION WHEREOF, it is ordered and adjudged by the United States Court of Appeals for the District of Columbia Circuit, that the order of the Federal Labor Relations Authority be, and the same is hereby enforced;  and that respondent, Federal Deposit Insurance Corporation, shall comply with the specifications of the Authority's Order.

James L. Buckley
JUDGE JAMES L. BUCKLEY

11
United States Court of Appeals for the District of Columbia Circuit

Stephen F. Williams
JUDGE STEPHEN F. WILLIAMS

12
United States Court of Appeals for the District of Columbia Circuit

Douglas H. Ginsburg
JUDGE DOUGLAS H. GINSBURG

13
United States Court of Appeals for the District of Columbia Circuit